BLD-302                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 16-1626
                                      ___________

                                  DANIEL BRADLEY,
                                             Appellant

                                             v.

                          POLICE OFFICER BLAKE KUNTZ;
                               CITY OF BETHLEHEM
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 5-14-cv-03221)
                     District Judge: Honorable Lawrence F. Stengel
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 23, 2016

              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                               (Opinion filed: July 7, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Appellant Daniel Bradley appeals from a district court order granting Appellees’ motion

for summary judgment. Because we conclude that this appeal presents no substantial

question, we will summarily affirm the District Court’s judgment. See 3d Cir. LAR 27.4;

I.O.P. 10.6.

                                             I.

       Bradley, acting pro se, filed this action under 42 U.S.C. § 1983 after being arrested

and incarcerated for 102 days for a crime he did not commit. In his Amended Complaint,

Bradley named as defendants the City of Bethlehem and one of its police officers, Blake

Kuntz.1 Bradley asserted claims against Kuntz for: (1) illegal seizure in violation of the

Fourth Amendment; (2) deprivation of liberty and due process in violation of the Fifth

and Fourteenth Amendments; (3) false arrest/imprisonment; and (4) malicious

prosecution. Additionally, Bradley brought a failure-to-train claim against the City of

Bethlehem.

       Bradley’s claims stem from an incident in which Rosemary Johnson directly

accused Bradley of stealing $150.00 from her while being allowed to stay at her

residence; Johnson alleged that Bradley was the single person with access to her home

when the money went missing. Kuntz, who was already familiar with Johnson due to his

work with Bethlehem’s community policing program, met with Johnson as part of his

investigation into her claims. Although Kuntz was aware that Johnson suffered from

mental health issues, he found that she appeared to be very clear, specific, and coherent


                                             2
when discussing the facts of the theft. After his meeting with Johnson, Kuntz arrested

Bradley pursuant to an arrest warrant, and met with Bradley on that same day. At a

preliminary hearing, at which Johnson testified, an unlawful taking charge was bound

over for trial while a receiving stolen property charge was dismissed.

         Sometime after the preliminary hearing, Kuntz received a telephone call from an

Assistant District Attorney (“ADA”) regarding the charges that Bradley faced. The ADA

explained to Kuntz that “there had been a paper provided by Mr. Bradley or his attorneys,

documenting that Mr. Bradley had been in a mental health facility or hospital type facility

on the date of the offense – reported date of the offense.” E.D. Pa. Case No. 14-3221,

Docket No. 39-2, p. 21. This information had not been disclosed by either Bradley or his

attorney at the preliminary hearing. Rather, Bradley and Appellees have agreed that the

first time that Kuntz learned that Bradley was in a mental health facility on the reported

date of the offense was when he received the ADA’s phone call after the preliminary

hearing.

         Appellees filed a motion for summary judgment. The District Court granted the

motion on all claims. Bradley now appeals the District Court’s order.




1
    Three other defendants were later voluntarily dismissed.
                                               3
                                            II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

orders granting motions for summary judgment is plenary. See McGreevy v. Stroup, 413

F.3d 359, 363 (3d Cir. 2005). We will summarily affirm the District Court’s order

granting summary judgment because Bradley’s appeal presents no substantial question.

3d Cir. LAR 27.4 and I.O.P. 10.6

       To prove a malicious prosecution claim advanced under either the Fourth

Amendment or Pennsylvania law, the plaintiff must demonstrate that the defendant acted,

inter alia, without probable cause and with malice. See Johnson v. Knorr, 477 F.3d 75,

81–82 (3d Cir. 2007) (Fourth Amendment); Kelley v. Gen. Teamsters, Chauffeurs &

Helpers, Local Union 249, 544 A.2d 940, 941 (Pa. 1988) (Pennsylvania law).

Accordingly, in order for his malicious prosecution claims to survive summary judgment,

Bradley was required to produce evidence that, first, he was prosecuted without probable

cause; that is, that there was no “reasonable ground for belief of guilt.” Maryland v.

Pringle, 540 U.S. 366, 371 (2003) (internal quotation marks and citation omitted). He did

not do so. The District Court correctly concluded that Kuntz had probable cause to

believe that Bradley had committed the crime with which he was charged – namely, the

specific testimony of Johnson in light of his experience with her in the community.

Second, Bradley did not identify any evidence that Kuntz acted with malice when he

initiated the criminal proceedings against him.


                                             4
       Likewise, the existence of probable cause forecloses Bradley’s false

arrest/imprisonment claims. “The proper inquiry in a section 1983 claim based on false

arrest . . . is not whether the person arrested in fact committed the offense but whether the

arresting officers had probable cause to believe the person arrested had committed the

offense.” Groman v. Twp. of Manalapan, 47 F.3d 628, 634 (3d Cir. 1995) (internal

quotation marks and citation omitted). “[A]n arrest warrant issued by a magistrate or

judge does not, in itself, shelter an officer from liability for false arrest.” Wilson v.

Russo, 212 F.3d 781, 786 (3d Cir. 2000). Instead, a plaintiff may prevail “in a § 1983

action for false arrest made pursuant to a warrant if the plaintiff shows, by a

preponderance of the evidence: (1) that the police officer knowingly and deliberately, or

with a reckless disregard for the truth, made false statements or omissions that create a

falsehood in applying for a warrant; and (2) that such statements or omissions are

material, or necessary, to the finding of probable cause.” Id. at 786-87 (citations and

quotation marks omitted).

       The District Court properly concluded that Bradley cannot meet this burden.

Here, Bradley was arrested pursuant to an arrest warrant that was obtained by Kuntz.

Bradley concedes that Kuntz did not have the information about Bradley being in the

hospital on the day of the theft when he applied for the warrant. Moreover, in his

deposition, Kuntz testified that when he spoke with Bradley after his arrest, Bradley said

nothing about his hospital admission. The evidence in the record confirms that Kuntz

had conducted a good faith investigation in which he had interviewed the victim and
                                               5
confirmed that she would have had the money at her home when she alleged that Bradley

was a guest. Kuntz also determined Johnson was being particularly credible as opposed

to prior interactions he had with her. Kuntz was not on notice that further investigation

was necessary. Probable cause is not the equivalent of evidence sufficient to prove

Bradley’s guilt. United States v. Burton, 288 F.3d 91, 98 (3d Cir. 2002). The District

Court correctly concluded that Kuntz did not knowingly and deliberately, or with a

reckless disregard for the truth, make false statements or omissions that create a

falsehood in applying for the warrant in this case.2

       Finally, summary judgment was properly granted on Bradley’s claims of

deprivation of liberty and due process under the Fifth and Fourteenth Amendments. As

an initial matter, Bradley did not respond to the Motion for Summary Judgment as to his

Fifth Amendment claim and the District Court granted that part of the motion as

unopposed. This was acceptable. As to the Fourteenth Amendment claim, the Supreme

Court has held that “[w]here a particular Amendment provides an explicit textual source

of constitutional protection against a particular sort of government behavior, that


2
 Bradley’s false imprisonment claim and illegal seizure claims are grounded in the
Fourth Amendment's guarantee against unreasonable seizures, which also turn on the
existence of probable cause. See Barna v. City of Perth Amboy, 42 F.3d 809, 820 (3d
Cir. 1994). The Supreme Court has made it clear that an arrest based on probable cause
cannot become the source of a claim for false imprisonment. Baker v. McCollan, 443
U.S. 137, 142 (1979); see also Dowling v. City of Philadelphia, 855 F.2d 136, 141 (3d
Cir. 1988) (“The proper inquiry in a section 1983 claim based on . . . misuse of the
criminal process is not whether the person arrested in fact committed the offense but
whether the arresting officers had probable cause to believe the person arrested had
committed the offense.”) Accordingly, summary judgment was properly granted on these
                                             6
Amendment, not the more generalized notion of substantive due process, must be the

guide for analyzing these claims.” Albright v. Oliver, 510 U.S. 266, 273 (1994) (citation

and internal quotation marks omitted). Therefore, summary judgment was correctly

granted on these claims as duplicative of other claims asserted in the Amended

Complaint.

       Bradley raises a failure-to-train claim in an attempt to hold the City of Bethlehem

liable. While this could be an alternative theory of liability, we are not persuaded that

Bradley has demonstrated a disputed issue of material fact sufficient to survive summary

judgment. See Reitz v. County of Bucks, 125 F.3d 139, 145 (3d Cir. 1997) (“[F]ailure to

train can serve as a basis for § 1983 liability only ‘where the failure to train amounts to

deliberate indifference to the rights of persons with whom the [police] come into

contact.’”) (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)). The evidence

indicates that Bradley’s case is not one where the police demonstrated deliberate

indifference to the rights of others. Moreover, the District Court aptly indicated that

establishing a failure-to-train claim under § 1983 is a difficult task because plaintiffs

“must identify a failure to provide specific training that has a causal nexus with their

injuries and must demonstrate that the absence of that specific training can reasonably be

said to reflect a deliberate indifference to whether the alleged constitutional deprivations

occurred.” Reitz, 125 F.3d at 145 (citing Colburn v. Upper Darby Twp., 946 F.2d 1017,

1030 (3d Cir. 1991)). The City of Bethlehem was entitled to summary judgment because


claims as well.                               7
Bradley had not identified a specific training or type of training that the City had failed to

provide Kuntz that would have prevented Bradley’s alleged injuries.

                                             III.

       For these reasons, we conclude that this appeal presents no substantial question.

Accordingly, we will summarily affirm the District Court’s order granting the defendants

summary judgment on Bradley’s complaint. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. Given

our disposition of this appeal, we deny the Motion for Appointment of Counsel.




                                              8